Case 4:18-cv-00519-ALM Document 89 Filed 05/26/20 Page 1 of 3 PageID #: 2792




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                    Case No. 4:18-cv-00519-ALM

              Plaintiffs,
                                                        JURY TRIAL DEMANDED
       v.

BANK OF AMERICA CORP.,

              Defendant.




         NOTICE OF DESIGNATION OF LEAD COUNSEL FOR DEFENDANT

       Please take note that the following attorney will serve as lead counsel for Defendant Bank

of America Corporation, replacing Mark N. Reiter as lead counsel, in the above-captioned matter:

                                      Barry K. Shelton
                                     Shelton Coburn LLP
                              311 Ranch Road 620 S, Suite 205
                                     Austin, Texas 78734
                                  Telephone: 512.263.2165
                                  Facsimile: 512.263.2166
                             Email: bshelton@sheltoncoburn.com



 DATED: May 26, 2020                               SHELTON COBURN LLP

                                                   /s/ Barry K. Shelton
                                                   Barry K. Shelton
                                                   Lead Attorney
                                                   Texas State Bar No. 24055029
                                                   bshelton@sheltoncoburn.com
                                                   Bradley D. Coburn
                                                   Texas State Bar No. 24036377
                                                   coburn@sheltoncoburn.com
                                                   311 Ranch Road 620 S, Suite 205

                                               1
Case 4:18-cv-00519-ALM Document 89 Filed 05/26/20 Page 2 of 3 PageID #: 2793




                                         Austin, Texas 78734
                                         Telephone: 512.263.2165
                                         Facsimile: 512.263.2166

                                         Mark N. Reiter
                                         Texas State Bar No. 16759900
                                         mreiter@gibsondunn.com
                                         Ashbey N. Morgan
                                         Texas State Bar No. 24106339
                                         anmorgan@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         2001 Ross Avenue, Suite 2100
                                         Dallas, TX 75201-6912
                                         Telephone: 214.698.3100
                                         Facsimile: 214.571.2907
                                         Neema Jalali
                                         njalali@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         555 Mission Street, Suite 3000
                                         San Francisco, CA 94105
                                         Telephone: 415.393.8200
                                         Facsimile: 415.374.8409

                                         Jordan Bekier
                                         jbekier@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         Telephone: 213.229.7000
                                         Facsimile: 213.229.7520

                                         Counsel for Defendant Bank of America
                                         Corporation




                                     2
Case 4:18-cv-00519-ALM Document 89 Filed 05/26/20 Page 3 of 3 PageID #: 2794




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served electronically on May 26, 2020, on all

counsel who have consented to electronic service.


                                                    /s/ Barry K. Shelton
                                                    Barry K. Shelton




                                               3
